Citation Nr: 1728206	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  07-31 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches.

(The issues of entitlement to service connection for an acquired psychiatric disorder, arthritis of the bilateral shoulders, and hypertension are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976, with additional service in the Army reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified before the Board at a hearing held via videoconference.  A transcript of the hearing is included in the electronic claims file. 

In October 2011, the Board remanded the claim for additional development.  Thereafter, in September 2014, the Board denied entitlement to service connection for headaches.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's September 2014 decision with respect to the denial of the headache claim, and remanded the matter for reconsideration in accordance with the directives outlined in the Joint Motion.  Thereafter, the Board remanded the matter again for additional development in January 2016.  The matter again is before the Board.

In addition to the headache and psychiatric disorder claims detailed above, the Board notes that the issues of entitlement to service connection for arthritis of the bilateral shoulders and for hypertension are in appellate status; however, in April 2017 the Veteran testified at a hearing before another Veterans Law Judge (VLJ) on these issues.  A determination on those issues will be issued once a transcript of that hearing has been completed, along with any other necessary actions.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

During the aforementioned April 2017 Board hearing, another VLJ granted the Veteran's petition to have the appeal advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As such, the Board will afford the same consideration to the present claim.


FINDING OF FACT

A headache disability was not incurred in and is not otherwise related to service.


CONCLUSION OF LAW

Service connection for a headache disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in December 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the VLJ clarified the issue and listened to the Veteran's statements regarding his situation.  Multiple subsequent remands have attempted to obtain additional evidence based, in part, on the Veteran's testimony during that hearing.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (including reserve records) and VA treatment records are in the file.  Records from the Social Security Administration (SSA) were requested, but a response from SSA indicated that no records were found.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided a VA examination for his headache disability in June 2016.  The examiner provided a diagnosis and medical opinion with complete rationale based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and physical examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's headache claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the association of service treatment records, service personnel records, VA treatment records, the attempts to obtain SSA records, the June 2016 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current headache disability due to his active service.  Specifically, he alleges that while completing duties as an assistant driver he would often times bang his head against the driver's hatch in order to complete maneuvers quickly.

The Veteran's service treatment records include an April 1973 report of bilateral frontal headaches radiating to the occipital regions and was diagnosed with muscle contraction headaches.  In June 1975, the Veteran described reported ear aches leading to headaches, for which he was prescribed Tylenol.  In September 1975, the Veteran reported a 3-day history of headaches and dizzy spells after bumping his head.

In May 1979 and September 1985 Reports of Medical History at the time of the Veteran's enlistment in the National Guard, he explicitly denied a history of frequent or severe headaches.  In August 1989 and June 1992 Reports of Medical History, the Veteran again explicitly denied a history of frequent or severe headaches.  Contemporaneous medical examinations were normal.  

In an October 2004 VA treatment record, the Veteran denied headaches and dizziness.  

The Veteran was afforded a VA examination in January 2005.  He reported headaches 2 to 3 times per week that lasted 1 to 2 days, with associated nausea, photophobia, and phonophobia.  The Veteran did not report the time of onset of his headache problems.  The assessment was migrainous type headaches, with intermittent episodes of moderate to severe impairment.

In a March 2005 VA treatment record, the Veteran reported ongoing headaches.  In a September 2005 VA treatment record, the Veteran reported frequent moderate headaches.  In March 2008, August 2008, February 2009, May 2010, and November 2010, however, the Veteran denied headaches during VA treatment.  In January 2010, however, the Veteran described intermittent "migraines."

During his April 2011 Board hearing, the Veteran contended that he incurred numerous headaches in service as a result of banging his head as part of his duties a tank crewman.  Since service, the Veteran asserted that he had experienced migraine headaches on a regular basis.  The Veteran also acknowledged that he had not sought treatment for headaches for many years after separation from service.  

In an August 2011 VA treatment record, the Veteran denied headaches and dizziness.  

The Veteran was afforded a VA examination for his claimed headaches in October 2011.  The examiner noted that the Veteran had not been diagnosed with a headache disorder.  The Veteran asserted that he currently experienced headaches due to bumping his head on military vehicles as he performed maintenance.  These headaches sometimes were throbbing and in the frontal area and other times were generalized and caused blurry vision.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  A CT scan of the head was essentially normal.  The examiner noted review of the claims file and concluded that it was less likely than not that the Veteran's claimed headache disorder was incurred in or caused by military service.  The rationale was that in April 1973 the Veteran reported continuous headaches for 3 years, which would have been prior to entry into service.  In 1975, the Veteran again complained of headaches.  As there was not consistent treatment for headaches noted in the claims file, any headache disability was not aggravated beyond its natural progression by military service.  The April 2015 Joint Motion for Partial Remand found this examination report to be inadequate, as it relied on an inaccurate factual premise and rationale.

As such, the Veteran was afforded another VA examination in June 2016.  The examiner noted review of the electronic claims file and medical records.  The examiner noted a diagnosis of migraine including migraine variants.  The examiner noted the Veteran's reports of hitting his head several times on the breach block and turret of tanks during service.  The examiner discussed the Veteran's in-service complaints of headaches in April 1973 and September 1975.  After separation, the Veteran reported treatment for headaches with local providers, but that the records were unavailable.  Currently, the Veteran was not under treatment for headaches, but experienced at least two headaches per month with a duration of 2 to 3 days that were frontal to occipital and in a hatband configuration.  Following examination, the examiner concluded that it was less likely than not that the headache disorder was incurred in or caused by service.  The rationale noted the two in-service reports of headaches and blurred vision, but that there were no subsequent reports of headaches during active service and reserve service - to include at his physical on separation from service and subsequent physicals with the reserves.  There were no records after separation to verify onset of a chronic headache condition during active service and VA treatment records included denials of headaches, to include in 2014.  Finally, the Veteran had not ever sought treatment with VA for headaches.

Thus, the Veteran has current diagnoses of a headache disorder.  As such, the critical question is whether the headache disability had its onset in service or is otherwise related to service.  Based on the evidence of record, the Board concludes it was not.

As the Veteran's entrance examination did not note a headache disorder, he will be presumed to have entered service in sound condition with respect to any headache disorder.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the Board notes conflicting evidence as to the existence of a pre-existing headache disorder.  As discussed above, the October 2011 VA examiner concluded that the Veteran had a headache disorder that pre-existed service.  This opinion was based on the Veteran's April 1973 report of a 3-year history of headaches, which would predate his entry into service.  

The above notwithstanding, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In light of the foregoing, the Board does not find the Veteran's April 1973 report of a 3-year history of headaches or the reliance of that report by the October 2011 VA examiner to be sufficient to rebut the presumption of soundness on entrance.

As to whether the Veteran's current migraine headache disorder was incurred in or is otherwise related to service, the Board finds the opinions expressed in the June 2016 VA examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The examiner concluded that it was not at least as likely as not that the Veteran's migraine headache disorder was incurred in or caused by service.  The rationale acknowledged the 2 in-service complaints of headache, but also noted the numerous subsequent denials of a headaches disorder, to include on his separation from active service and on multiple occasions during reserve service.  Thus, there was no evidence of a chronic headache disorder related to service.  Based on the foregoing, the Board finds this report to be the most probative evidence of record as to whether the Veteran's headache disorder is related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as organic diseases of the nervous system (such as migraine headaches), specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, to the extent that the Veteran now contends that his current headache disorder began in service and has been ongoing since that time, the Board finds these allegations less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to ongoing headache problems from service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

As noted above, on multiple occasions in the years following his 2 in-service reports of headaches the Veteran explicitly denied a history of frequent or severe headaches, including in the May 1979, September 1985, August 1989, and June 1992 Reports of Medical History.  Had the Veteran been experiencing ongoing headache problems, the Board finds it reasonable to conclude that he would have noted these problems at the times noted above, rather than explicitly denying headaches.  The Board also notes that in these Reports of Medical History the Veteran did report a history of problems with other body systems for which he was not seeking treatment, which demonstrates that he was reading the different problems and considering his answers, rather than simply marking "No" to every problem.  As such, the Board finds the Veteran's repeated contemporaneous denials of a history of frequent or severe headaches to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing headaches from service.  Rather, the Veteran specifically denied frequent or severe headaches on multiple occasions over the course of many years after separation from service.  The Board acknowledges that the Veteran reported headaches in service; however, his subsequent explicit denials of ongoing headache problems demonstrates that these issues were not chronic in nature.  Regardless of whether the Veteran currently is purposely mischaracterizing the nature of his asserted headache problems in the years immediately after separation from service or unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing headaches from service are not credible evidence.

In reaching the above conclusions, the Board has considered the April 2017 arguments raised by the Veteran's representative.  Specifically, the representative argued that the Board must find the Veteran credible as to his reports of ongoing migraine headaches.  The representative first argued that the Veteran's numerous denials of "frequent or severe headaches" did not foreclose the possibility that he had ongoing occasional or mild headaches.  The contemporaneous lay and medical evidence fails to support such an assertion, but even were the Board to presume the accuracy of such statements they still speak against the Veteran's current contentions of ongoing chronic migraine headaches that occur multiple times per month and last for multiple days on those occasions.  Occasional or mild headaches would not represent a continuity of symptomatology of the type that was the basis for the diagnosis of migraine type headaches during the January 2005 VA examination (i.e. once or more per week and lasting for 1 to 2 days per instance).  The fact that the Veteran may have experienced occasional or mild headaches from service fails to address whether a chronic headache disability existed from service.  The Veteran's numerous denials of a history of frequent or severe headaches are far more probative in that regard.  The representative also argued that it was unreasonable to expect the Veteran to report a history of infrequent or mild headaches during an annual physical examination or during treatment for other problems.  The Board agrees that it might be reasonable not to raise tangential medical issues during treatment for a specific body system; however, the Board disagrees that it would be reasonable for an individual to be specifically asked about ongoing headaches by a medical provider (particularly during a general physical examination when the individual was not seeking treatment for any specific problems) and to deny ongoing headaches when the individual was experiencing such problems.  To the extent that there was a specific denial of headaches, the Board concludes that such denial indicates that any headaches experienced were not a chronic and ongoing problem.

As to the Veteran's general contention that his headache disorder was incurred in or otherwise caused by his active service, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss headache pain (to the extent that such reports have not been found to be less than credible).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of a headache disability first diagnosed decades after separation from service, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds any opinion as to etiology by the Veteran particularly problematic given the current assertions of his representative that the Veteran did not experience ongoing severe or frequent headaches, but they were only occasional and mild.  Given that the nature, severity, and frequency of the headaches experienced from service were different from those on which the original diagnosis of a chronic headache disorder were made, the Board affords the Veteran's assertions as to etiology no probative weight.

In conclusion, no medical professional has attributed the onset of the Veteran's current headache disorder to his active service.  Indeed, all medical evidence of record is to the contrary.  Moreover, the Board does not find the Veteran's assertions of a continuity of headaches from service to be credible evidence and his statements linking current headaches to service not to be competent, particularly given the absence of any credible evidence of continuity from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


